                 Case 6:20-cv-01083-ADA Document 19 Filed 02/08/21 Page 1 of 3

                    012345ÿ738347ÿ527392 3ÿ 093
                       473491ÿ527392 3ÿ ÿ3487
                         GHIJÿLMNMOMJP
QRSTÿVWXYRZ[YWZR\ÿ]]^ÿ_àb̀ÿacbdSR
]V^YWRVWeÿbW_ÿ_YXY]Sf[YWZ
                                 ÿghijklmknjopkb_b
bcVRZbÿWYZQScqR\ÿVW^r
                                32 1ÿ 9ÿ852772 1ÿ9 ÿ8 ÿ2 4
ÿ ÿ!"#$ ÿ%&'( ÿ)ÿ*"+'ÿ&!
       ,ÿ-.ÿÿÿÿÿÿÿÿLinfong
                        ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿTzeng
                                       ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ/ÿ00123-4ÿ562-/ÿ-7
,ÿ452ÿ864ÿ4ÿ96-4ÿ7,22-ÿ4ÿ45ÿ&-247ÿ*44ÿ'246234ÿ864ÿ:6ÿ45ÿ;46-ÿÿ'246234ÿ:
<ÿ06ÿ53ÿ23ÿ4ÿ606-4ÿÿÿÿÿÿÿÿÿÿÿArista
                                              ÿÿÿÿÿÿÿÿÿÿÿNetworks,
                                                         ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿInc.
                                                                             ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ2-ÿ452ÿ3/ÿ-7
.817ÿ6034:811=ÿ5.ÿ45ÿ864ÿÿ:11.ÿ
          > "00123-4ÿ2ÿ-ÿ446-=ÿ-7ÿÿ,,?6ÿ:ÿ45ÿ1.ÿ:26,ÿ@6ÿ063423ÿ8-76ÿ45ÿ-,ÿ:Aÿÿ
             ÿÿÿÿÿÿÿÿÿÿÿÿLatham
                         ÿÿÿÿÿÿÿÿÿÿÿÿÿÿ&ÿÿÿÿWatkins
                                            ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿLLP
                                                           ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ.245ÿ::23ÿ4ÿ
             B212-9ÿ776ÿÿÿÿÿÿÿÿÿÿÿÿ140         ÿÿÿÿÿÿÿÿScott
                                                             ÿÿÿÿÿÿÿÿÿÿDrive
                                                                       ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
             24=/ÿ*44/ÿC20ÿ7ÿÿÿÿÿÿÿMenlo         ÿÿÿÿÿÿÿÿÿÿÿÿPark,
                                                                    ÿÿÿÿÿÿÿÿÿÿCA
                                                                              ÿÿÿÿÿÿÿ94025
                                                                                     ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
             105-ÿÿÿÿÿÿÿÿÿÿÿÿ650.328.4600
                                            ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ )32,21ÿÿÿÿÿÿ650.463.2600
                                                                                                             ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
          D *2-3ÿÿÿÿÿÿÿÿÿ2012
                           ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ/ÿ"00123-4ÿ5ÿ?-ÿ-7ÿ06-41=ÿ2ÿ
             ,,?6ÿ:ÿ-7ÿ2-ÿ97ÿ4-72-9ÿ.245ÿ45ÿ#6ÿ:ÿ45ÿ*44ÿ:ÿÿÿÿÿÿCalifornia                       ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
             "00123-4Eÿ?6ÿ123-ÿ-8,?6ÿ2ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ281798          ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
          F "00123-4ÿ5ÿ?-ÿ7,2447ÿ4ÿ063423ÿ?:6ÿ45ÿ:11.2-9ÿ3864
             864                                                           "7,22-ÿ74
             ÿÿÿUS
                ÿÿÿÿÿÿÿDistrict
                       ÿÿÿÿÿÿÿÿÿÿÿÿÿCourt
                                    ÿÿÿÿÿÿÿÿÿÿÿND
                                               ÿÿÿÿÿÿÿCaliforna
                                                      ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ ÿÿÿÿÿ4/2/2012
                                                                                   ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
                   US District Court SD California
             ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ ÿÿÿÿ7/10/2014
                                                                                  ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
             ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
      Case 6:20-cv-01083-ADA Document 19 Filed 02/08/21 Page 2 of 3

01 233456789ÿ5ÿ3 894ÿ7ÿ  ÿ58ÿÿ97858ÿÿ9ÿ7 ÿÿ9ÿ69ÿ459ÿ7
    639ÿ7ÿ35ÿ4ÿ459ÿ78ÿ69ÿ87 ÿ58ÿ9ÿ3 658ÿ37773ÿ ÿ56
   233456789ÿ5ÿ8ÿ48 ÿ7599ÿ9ÿ376956 N/A


1 ÿÿÿÿÿXÿÿÿÿÿ7ÿÿÿÿÿÿÿÿÿÿÿ7ÿ89ÿ3 54ÿ73345ÿ9ÿ2337ÿ ÿ!76ÿ"56ÿ58ÿ95ÿ59569
   69ÿ58ÿ#7 $%
   & ÿÿÿÿÿ6:19-cv-00236-ADA
                  ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ8ÿ9ÿÿ1st
                                                                ÿÿÿÿÿÿÿÿÿÿ7ÿÿÿSeptember
                                                                                  ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ2020
                                                                                                                         ÿÿÿÿÿÿÿÿÿ1
   & ÿÿÿÿÿÿÿ6:20-cv-00749-ADA
                    ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ8ÿ9ÿÿ10th
                                                                ÿÿÿÿÿÿÿÿÿÿ7ÿÿÿÿÿNovember
                                                                                    ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ2020
                                                                                                                          ÿÿÿÿÿÿÿÿ1ÿ
   & ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ8ÿ9ÿÿÿÿÿÿÿÿÿÿÿÿ7ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ1ÿ
'1 233456789ÿ7ÿ8 ÿ 8ÿ(69ÿ9ÿ5786ÿ36 58ÿÿ584897ÿ74
   36 58ÿ54ÿ7ÿ  ÿÿ9ÿ7ÿÿ78ÿ979ÿÿ 74ÿ69ÿ639ÿ7
   35 N/A



)1 233456789ÿ7ÿ89ÿ 8ÿ67ÿ7 9ÿÿ68569ÿÿ7ÿ655874ÿ8 ÿÿ8 
    639ÿ7ÿ35ÿ4ÿ59ÿ58ÿ9756ÿ8  N/A



*1 233456789ÿ7ÿ7ÿ78ÿ5ÿ75457ÿ59ÿ9ÿ+674ÿ,4 ÿÿ9ÿ- 98ÿ.59569ÿÿ/7
   78ÿ544ÿ634ÿ59ÿ9ÿ9787ÿÿ376956ÿ 9ÿ9ÿ9 581
               Case 6:20-cv-01083-ADA Document 19 Filed 02/08/21 Page 3 of 3

        01 233456789ÿ544ÿ54ÿ78ÿ2334567958ÿÿ2558ÿ9ÿ76956ÿ ÿ9ÿ859ÿ979
           59569ÿ9ÿÿ9ÿ 98ÿ59569ÿÿ7ÿ5ÿÿ9ÿÿ233456789ÿ7
           6!684ÿ58ÿ95ÿ67ÿÿ5ÿ7599ÿ9ÿ376956ÿ ÿ9ÿ859ÿ979ÿ59569
           9ÿÿ9ÿ 98ÿ59569ÿÿ71
           !684"ÿÿÿÿÿÿÿPaige
                            ÿÿÿÿÿÿÿÿÿÿÿA.ÿÿÿÿÿAmstutz
                                              ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
           #75458$ÿ7"ÿÿÿÿÿÿScott
                                   ÿÿÿÿÿÿÿÿÿÿDouglass
                                               ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ&ÿÿÿÿMcConnico,
                                                                      ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ303
                                                                                            ÿÿÿÿÿÿÿÿColorado
                                                                                                    ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿStreet,
                                                                                                                     ÿÿÿÿÿÿÿÿÿÿÿÿÿSuite
                                                                                                                                  ÿÿÿÿÿÿÿÿÿÿ2400
                                                                                                                                            ÿÿÿÿÿ
           59%ÿ979ÿ&53ÿ"ÿÿÿÿÿÿÿAustin, ÿÿÿÿÿÿÿÿÿÿÿÿÿÿTX
                                                            ÿÿÿÿÿÿ78701
                                                                   ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
           438"ÿÿÿÿÿÿ512.495.6300
                          ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
            4ÿ9ÿ9ÿ$789ÿ733456789'ÿ958ÿ233456789ÿ744ÿ98ÿ9ÿ789ÿÿ()**1++ÿ3ÿ76
,56ÿ ÿ58ÿ6345786ÿ59ÿ-674ÿ9ÿ.4ÿ2!4/0/10ÿ2663ÿ7ÿ37%74ÿ9"ÿÿ43ÿ11ÿ59569
941
             ÿ233456789ÿ37%ÿ979ÿ95ÿ9ÿ89ÿ78ÿÿ359958$ÿ9ÿ7558ÿ
ÿÿÿÿÿLinfong
     ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿTzeng
                    ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ9ÿ9ÿ 98ÿ59569ÿÿ7ÿ3ÿ76ÿ,56ÿÿ95ÿ67ÿ84%1
                                                                       . 36944%ÿ599
                                                                       ÿÿÿÿLinfong
                                                                           ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿTzeng
                                                                                          ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
                                                                       23589ÿ87 ÿÿ2334567894
                                                                       ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
                                                                       25$879ÿÿ2334567894
                                56789:95;86ÿ=:ÿ>67?956
      @ÿ%ÿ695%ÿ979ÿ@ÿ7,ÿ,ÿ7ÿ9ÿ78ÿ669ÿ63%ÿÿ95ÿ958ÿ38ÿ76ÿÿ7998%ÿ
6ÿ78ÿ9ÿ5$5874ÿ38ÿ9ÿ43ÿÿ9ÿ8ÿ95ÿ9ÿÿ8th
                                                       ÿÿÿÿÿÿÿÿ7%ÿÿÿÿÿÿÿFebruary
                                                                          ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ2021
                                                                                                            ÿÿÿÿÿÿÿÿÿÿ1
                                                                       ÿÿÿÿÿLinfong
                                                                            ÿÿÿÿÿÿÿÿÿÿÿÿÿÿTzeng
                                                                                          ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
                                                                       23589ÿ87 ÿÿ2334567894
                                                                       ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
                                                                       25$879ÿÿ2334567894
